100 N.Y.2d 550 (2003)
795 N.E.2d 31
763 N.Y.S.2d 806
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
DENNIS ANTHONY HART, Respondent.
Court of Appeals of the State of New York.
Decided June 10, 2003.
*551 William J. Fitzpatrick, District Attorney, Syracuse (Paul R. Berry of counsel), for appellant.
Frank H. Hiscock Legal Aid Society, Syracuse (Philip Rothschild of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, ROSENBLATT, GRAFFEO and READ concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. The Appellate Division properly determined that, viewed in the light most favorable to the People, the evidence at the first trial was legally insufficient to prove beyond a reasonable doubt that defendant made a false material statement about a past or presently existing fact and, thus, defendant could not be convicted of grand larceny by false pretenses (see Penal Law § 155.05 [2] [a]; see generally People v Norman, 85 NY2d 609, 619 [1995]).
The People do not challenge the Appellate Division's ability to review the sufficiency of evidence presented at the first trial on appeal from the conviction after the second trial. Therefore, this issue is not before this Court on this appeal.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, in a memorandum.